Citation Nr: 0033952	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left lower leg 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for stomach problems.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a right hand 
disorder.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include due to undiagnosed illness.    



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
1984 and from August 1991 to May 1992, to include a tour of 
duty in the Southwest Asia theater of operations.  He had 
additional service with the United States Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating action of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is generally required.  

Turning to the specifics the Board finds that the duty to 
assist set forth in the Veterans Claims Assistance Act of 
2000, has not been fulfilled.  In this regard, only a few 
original service medical records are available for the 
Board's consideration.  Indeed, it appears that the copies of 
the service medical records which are available were 
proffered by the veteran himself.  Accordingly, as the 
Veterans Claims Assistance Act of 2000 requires that efforts 
to obtain government records continue until the records are 
obtained, or until it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile, further development is in order.  

With respect to the claim of entitlement to service 
connection for a left lower leg disorder the available 
service medical records include notations of a rash on the 
veteran's left lower leg in 1990 and 1992.  The diagnosis in 
1990 was contact dermatitis, and the diagnoses in 1992 were 
nonspecific dermatitis and pyoderma.  Post-service medical 
records document further complaints of a left leg rash and 
subsequent diagnoses of early cellulitis, stasis dermatitis 
and venous insufficiency in 1995; and reflux sympathetic 
dystrophy in April 1998.  Still, while VA examination reports 
have noted the self- reported history of a skin rash during 
service, and while a November 1995 VA vascular report offered 
the assessment that the appellant suffered from status post 
chemical exposure during the Gulf War, possibly leading to 
venous insufficiency with lower extremity varicosities; any 
opinion offered is not shown to have been based on all of the 
evidence of record.  As such, those reports do not include a 
fully informed opinion as to the etiology, date of onset, or 
relationship between the in-service left leg rash and the 
veteran's current left leg complaints.  Accordingly, under 
the Veterans Claims Assistance Act of 2000 further 
development is in order. 

The veteran also contends that he has hearing loss and 
tinnitus as a result of in-service noise exposure.  Service 
medical records note a history of high frequency hearing 
loss, right greater than left, in April 1992.  The appellant, 
however, did not undergo an audiological examination at that 
time.  Post service medical records include diagnoses of 
tinnitus and a right ear hearing loss meeting the criteria of 
38 C.F.R. § 3.385 (2000), following a VA examination in 1995.  
Unfortunately, however, the record does not include is a VA 
examination with an opinion as to the etiology of those 
conditions.  Hence, further development under the Veterans 
Claims Assistance Act of 2000 is in order.

The veteran contends that his current gastrointestinal 
complaints are related to his service in the Persian Gulf.  
Service-connected disability compensation may be paid to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that become manifest to a compensable 
degree through the year 2001.  38 U.S.C.A. 1117 (West Supp. 
2000); 38 C.F.R. 3.317 (2000).  

In this case, the veteran has the requisite service and 
exhibited objective indications of gastrointestinal 
complaints prior to December 31, 2001.  See, e.g., the August 
1994 VA outpatient record noting a history of watery stools, 
with occasional bleeding, since serving in the Gulf.  In 
addition, the record includes a December 1997 statement from 
a VA physician who noted the veteran's history of 
gastrointestinal complaints since service in the Gulf War and 
"working diagnoses" of various disabilities.  
Significantly, that statement also detailed diagnostic 
testing conducted to date which revealed that test results 
were generally normal.  Given those test results and the 
treating physician's characterization of the diagnoses as 
"working" diagnoses, the Board finds that the veteran's 
complaints have not yet been attributed to a known clinical 
diagnosis.  The Board notes, however, that the evidence of 
record reveals a disparity as to whether the veteran's 
current complaints have been attributed to irritable bowel 
syndrome or any other known diagnosis.  Therefore, a 
comprehensive examination is warranted to determine the 
nature and etiology of any current gastrointestinal disorder 
under the Veterans Claims Assistance Act of 2000.  

With regard to the claimed psychiatric disorder, the veteran 
has submitted lay evidence of alleged stressors and VA 
physicians have entered diagnoses of PTSD. (See, e.g., the 
July 1996 VA hospital report.)  Additionally, however, VA 
examinations have yielded diagnoses of rule out bipolar 
disorder, depression, a dysthymic disorder, and a personality 
disorder.  Personality disorders are, of course, not diseases 
within the meaning of the laws and regulations governing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  
Still, further development is required to attempt to 
determine whether the veteran has an acquired psychiatric 
disorder for which service connection may be granted.  

In this regard, Title 38, Code of Federal Regulations, 
Section 3.304(f) (2000) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  A similar, 
but slightly different regulation was in effect at the time 
that the appellant filed his initial claim, 38 C.F.R. § 3.156 
(1996), and as a matter of law, VA is required to consider 
the regulation most favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

With respect to the assertion that the veteran has PTSD as a 
result of experiences during service in the Gulf War, the 
appellant testified before the undersigned Veterans Law Judge 
and offered details of those events which he considered 
particularly stressful.  These incidents allegedly occurred 
during service, and include being frightened by SCUD missiles 
exploding nearby while he was in the Persian Gulf.  To date, 
the RO has not, however, attempted to verify any of the 
alleged stressors reported by the veteran.  Thus, the Board 
finds that this case must be remanded so that the RO can 
attempt to verify the veteran's alleged stressors.  Under the 
Veterans Claims Assistance Act of 2000 such stressor 
development must continue until the evidence of a stressor is 
verified, or until it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.

Turning to the claim of entitlement to service connection for 
a right hand disorder the record shows that the appellant 
fractured his right hand in 1987 prior to entering the 
service, and that preservice he sustained a chip fracture of 
the right index finger in 1989.  The service medical records 
do include, however, references to treatment of a right hand 
injury sustained while disassembling a rifle in September 
1989.  Post-service medical records include findings of 
arthritis in the right hand.  What the record does not 
include is a medical opinion relating any current right hand 
disorder to in-service complaints.   In this regard, the 
March 1995 VA examination did not offer an opinion as to 
etiology of any current right hand disability.  Thus, a 
remand is warranted.  

Finally, the Board notes that the veteran also claims 
entitlement to service connection for chronic fatigue 
syndrome.  A review of the record reveals that he has also 
claimed that fatigue is a result of his various disabilities.  
Given that further development is being undertaken on the 
issues of service connection, the Board will defer 
consideration of the claim of service connection for fatigue 
at this time.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for the 
claimed disabilities since 2000.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

2.  The RO should contact the National 
Personnel Records Center; Company D, 
314th Military Intelligence Battalion, of 
Parma, Ohio; and all other logical 
sources in an attempt to secure the 
complete set of the veteran's original 
service medical records.  All attempts to 
secure this evidence must be documented 
in the claims folder, and efforts to 
secure these records must continue until 
the records are obtained, or until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
him to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

4.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be asked to 
attempt to verify the occurrence of the 
incidents and any indication of the 
veteran's involvement therein.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors.  The RO must follow up 
on all logical development suggested by 
USASCRUR. 

5.  Following the receipt of a response 
from the USASCRUR and the completion of 
any additional development suggested by 
that office, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner is to be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD 
and specify the evidence relied upon to 
determine the existence of the stressors.  

If any other psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion whether it is at least as likely 
as not that the disorder is related to 
service.  A complete rationale for all 
opinions expressed must be provided.  

7.  The veteran should also be afforded 
VA vascular, dermatology, orthopedic, 
internal medicine, and audiology 
examinations in order to determine the 
nature and etiology of any left lower 
leg, hearing loss, tinnitus, right hand 
and chronic fatigue disorders.  The 
claims folder must be made available to 
the examiner and all indicated tests, 
studies and evaluations should be 
performed.  Following the examinations 
and study of the case, the vascular 
specialist and the dermatologist should 
offer a single unified opinion whether it 
is at least as likely as not that any 
current left leg disorder is related to 
the appellant's military service.  The 
orthopedist is to offer an opinion 
whether it is at least as likely as not 
that any current right hand disorder is 
related to the appellant's military 
service.  The internist is to offer an 
opinion whether it is at least as likely 
as not that any diagnosed chronic fatigue 
syndrome is related to the appellant's 
military service, to include due to an 
undiagnosed illness.  Finally, the 
audiologist is to offer an opinion 
whether it is at least as likely as not 
that any current hearing loss or tinnitus 
is related to the appellant's military 
service.  A complete rationale for all 
opinions expressed must be provided.  

8.  The veteran should also be afforded 
an appropriate examination with regard to 
his claim concerning gastrointestinal 
symptoms, to include consideration on a 
direct basis and as a chronic disability 
resulting from an undiagnosed illness.  
The claims folder must be made available 
to the examiner and all indicated tests, 
studies and evaluations should be 
performed.  The examiner should note and 
detail the veteran's reported 
gastrointestinal symptoms.  The examiner 
should determine if there are any 
objective medical indications that the 
veteran is suffering from the reported 
symptoms.  If so, the examiner should 
note whether it is at least as likely as 
not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  Following 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's gastrointestinal 
complaints are related to his military 
service, to include due to an undiagnosed 
illness.  A complete rationale for any 
opinion expressed must be included.  

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

11.  The RO should then readjudicate the 
appellant's claims.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


